Citation Nr: 0114799	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-18 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
nonservice-connected pension benefits in the amount of 
$12,393.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to December 
1971, and from August 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 decision of the 
Committee on Waivers and Compromises (COWC) located at the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the COWC found the veteran had 
committed fraud, and therefore denied his request for waiver 
of the recovery of the $12,393 overpayment of nonservice-
connected pension benefits.  


FINDING OF FACT

The veteran has withdrawn his appeal with respect to the 
issue of waiver of recovery of the overpayment of nonservice-
connected pension benefits in the amount of $12,393; thus, 
this issue on appeal is moot.  


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§  20.101, 20.204 (1999); Waterhouse 
v. Principi, 3 Vet. App. 473 (1992); Mokal v. Derwinski, 
1 Vet. App. 12 (1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the November 1995 RO notification to the veteran 
that his request for waiver of recovery of the overpayment of 
nonservice-connected pension benefits in the amount of 
$12,393 had been denied, he submitted a statement, in January 
1996, that was accepted as a notice of disagreement.

A statement of the case was issued in April 1996.  In May 
1996 the veteran submitted a signed VA Form 9 addressing the 
issue of waiver of recovery of the overpayment of nonservice-
connected pension benefits in the amount of $12,393.

In April 2001 the veteran's representative submitted a 
memorandum, indicating the appeal was satisfied, together 
with a signed statement from the veteran indicating that he 
was satisfied and that he was withdrawing his appeal with 
respect to "all issues on appeal."  This document was 
signed by the veteran.  Since the veteran has submitted a 
signed written request that his appeal be withdrawn with 
respect to all issues currently on appeal, the Board 
concludes that the issue of entitlement to waiver of recovery 
of the overpayment of nonservice-connected pension benefits 
in the amount of $12,393 has become moot for lack of an 
actual case or controversy.  Therefore, the issue on appeal 
is dismissed as moot.  38 U.S.C.A. § 7107; 38 C.F.R. 
§§ 20.101, 20.204; see Waterhouse and Mokal.


ORDER

The appeal with respect to the issue entitlement to waiver of 
recovery of the overpayment of nonservice-connected pension 
benefits in the amount of $12,393 is dismissed.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 


